DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/21 has been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings filed on 12/17/21 are accepted.

Specification
Applicant is noted that the “abstract” of the WO 2019/190544A1 will be used for this US application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saarem (6,079,433) in view of Onozawa et al (2010/0002038) (all of record).
Regarding claims 1, 9 and 13, figures 3-5 of Saarem below discloses an apparatus for determining dryness (i.e., moisture content level) of a water within the soil (abstract and column 9, lines 6-28), the apparatus (12) comprising: an infrared prism (114) including a surface (143,145), the surface having an outer side to contact a portion of the water on the soil, the infrared prism (114) having a refractive index (i.e., prism is made of acrylic polymer having refractive index of 1.5) that is higher than a refractive index of the water (i.e., refractive index of water is 1.333), a source of infrared radiation (116) to direct infrared radiation into the infrared prism and onto an inner side of the surface (143, 145); a detector (118) to generate a signal based on infrared radiation reflected by the inner side of the surface (143, 145) to indicate the dryness of the portion of the soil (column 2, lines 58-67, column 6, lines 7-26, and column 9, lines 6-28).

    PNG
    media_image1.png
    745
    514
    media_image1.png
    Greyscale


Saarem does not teach that the device can be used for detecting the dryness of an agent on print media; however, such the feature is known in the art as taught by Onozawa et al.


    PNG
    media_image2.png
    583
    567
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic device of Saarem for 
Regarding claim 2; claim 2 depends on claim 1; thus, when the references are combined, Onozawa et al teaches that an agent application device (i.e., inkjet head 26) to apply the agent (dye-type ink) to the print media (50), and wherein the agent application device is to control application of the agent to the print media based on the signal (par. [0005] and [0017]).
Regarding claim 3; claim 3 depends on claim 1 and when Saarem and Onozawa et al are combined, Onozawa et al teaches that the printer (10) further comprising print media transport (i.e., rollers 20, 22) to transport the print media (50) through the apparatus based on the signal from controller (40) (figure 2 and par. [0017]).
Regarding claim 4; claim 4 depends on claim 1 and when the references are combined, Onozawa et al teaches that the agent comprises one of primer and print agent (i.e., dye-type ink such as acid dye, reactive dye, solvent ink, etc... (Paragraph [0005)).
Regarding claim 5; claim 5 depends on claim 1 and when the references are combined, the outer side of the surface (143, 145) of the infrared prism of Saarem is to continuously contact the print media (50) of Onozawa et al.
Regarding claim 6; both Saarem and Onozawa do not teach that the infrared prism is moveable such that the outer side of the surface (143, 145) of the infrared


Regarding claim 7, Saarem teaches that the detector (118) is to generate the signal based on intensity of infrared radiation of a predetermined wavenumber (inherently) reflected by the inner side of the surface (143, 145) (column 6, lines 43-61).
Regarding claim 8, Saarem does not explicitly teach that the predetermined wavenumber is 3200-3600 cm’'. However, it would have been a matter of design choice to choose a predetermined wavenumber for Saarem, for example, from 3200-3600cm"t as now claimed whichever suitable for the device.
Regarding claim 10; claim 10 depends on claim 9; thus, when the references are combined, Onozawa et al teaches that an agent application device (i.e., inkjet head 26) to apply the agent (dye-type ink) to the print media (50), and wherein the agent application device is to control application of the agent to the print media based on the signal (par. [0005] and [0017]) and the printer (10) further comprising print media transport (i.e., rollers 20, 22) to transport the print media (50) through the apparatus based on the signal from controller (40) (figure 2 and par. [0017]).
Regarding claim 11, Saarem teaches that the detector (118) is to generate the signal based on intensity of infrared radiation of a predetermined wavenumber (inherently) reflected by the inner side of the surface (143, 145) (column 6, lines 43-61).

Regarding claim 12, Saarem does not explicitly teach that the predetermined wavenumber is 3200-3600 cm’'. However, it would have been a matter of design choice to choose a predetermined wavenumber for Saarem, for example, from 3200-3600cm-1 as now claimed whichever suitable for the device.
Regarding claim 14; claim 14 depends on claim 13 and when the references are combined, Saarem teaches that the sensor (118) is to sense an intensity of the infrared radiation reflected by the interface (143, 145) at a particular wavelength (i.e., infrared range from 0.77nm — 1000nm) to determine the solvent content of the agent on the print media (50) (column 6, lines 48-61).
Regarding claim 15; claim 15 depends on claim 13 and when the references are combined, Onozawa et al teaches that the agent comprises one of primer and print agent (i.e., dye-type ink such as acid dye, reactive dye, solvent ink, etc... (Paragraph [0005)).
Regarding claim 16; claim 16 depend on claim 9 and when the references are combined, Onozawa suggests that the substrate is a print media (i.e., print medium 50) and the substance is a print agent and print agent (i.e., dye-type ink such as acid dye, reactive dye, solvent ink, etc... (Paragraph [0031)).
	Regarding claim 17, Saarem and Onozawa do not teach steps of: bringing the surface of the article into contact with the substrate, which is a print media bearing a print agent; sliding the print media over the surface of the article; with the sensor, determining a level of solvent in the print agent on the print media; and controlling operation of the printer based on the determined level of solvent.
The optically polished surface (43) is adapted for being place directly into contact with soil (column 5, lines 55-66).
	Onozawa et al teaches that the level of solvent (i.e., water) in the print agent on the print media (50) can be detected by the sensor (62) and controlling operation of the printer based on the determine the level of the solvent (water level) (see figure 3 and par. [0024] and [0025]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the invention of Saarem and Onozawa et, for example, bringing the surface of the article into contact with the substrate, which is a print media bearing a print agent and sliding the print media over the surface of the article as now claimed since Saarem suggested that the detected sample is directly contact with the measuring surface. In addition, to avoid the damage to the measuring device, the polished surface should be contacted the measured sample during measurement.
Regarding claim 18, Onozawa et al teaches the use of a reference input signal (18) which is comparable to a detection signal from water content detector (62) by using comparator (42) so as to obtain a deviation value and output to the adjustment section (40) and control section (46) (par. [0023]-[0025] and figure 3).
Both Saarem  and Onozawa et al does not explicitly teach that  the sensor is to compare a signal indicative of the reflected infrared beam to a calibrated signal 
Regarding claim 19; claim 19 depends on claim 9 and when the references are combined, Onozawa et al teaches the use of a print media transport (i.e., rollers 20, 22 and platen 24) to transport the substrate (50); and a controller to control speed of the print media transport based on the indication of the solvent level on the substrate as output by the sensor (par. [0022] and [0037]).
Regarding claim 20, Saarem teaches that the water content of the soil is controlled and Onozawa et al teaches that the controller is configured to control the electromagnetic-wave supplier to control an intensity of the electromagnetic waves according to the parameter relating to the dryness of the recording medium; thus, the water content is also controlled.
	Both Saarem and Onozawa et al do not explicitly teach that the system is to control the water within a primer application station in response to the indication. 
	It would have been obvious to one having ordinary skill in the art to use the basic device of Saarem and Onozawa et al for detecting the water within the primer because they are function in the same manner.
Response to Arguments
Applicant's arguments filed 12/17/21 have been fully considered but they are not persuasive.
a. The drawings filed on 12/17/21 are accepted.
	b. Applicant’s remarks, page 9, argues that Saarem does not teach or suggest the claimed “infrared prism including a surface, the surface having an outer side to contact a portion of the agent on the print media, the infrared prism having a refractive index that is higher than a refractive index of the agent.” The argument is not deemed to be persuasive because Saarem does teach that the infrared prism (121 of figure 3) including surface (143, 145), the surface having an outer side to contact a portion of the argent (i.e., water, soil), the infrared prism (121) made of acrylic polymer having a refractive index (i.e., 1.5) that is higher than a refractive index (1.333) of the agent (i.e., water) (see figures 3-5, column 4, lines 55-60, column 5, lines 23-40).  
	c. Applicant’s remarks, page 9, argues that Saarem teaches that  “the index of refraction is preferably chosen to be near the index of refraction of water”. It is agreed that the Saarem prefers the refractive index of the prism to be closer to refractive index of the water; however, Saarem teaches that different materials of the prism can be used and chose the acrylic polymer material which has the refractive index near the refractive index of the wafer. Applicant is noted that the refractive index of the acrylic polymer is 1.5 while the refractive index of the water is 1.3; thus, the language of the claims still read on the teaching of Saarem which teaches “the infrared prism having a refractive index that is higher than a refractive index of the agent”.
an infrared prism including a surface, the surface having an outer side to contact a portion of the agent on the print media”. The argument is not deemed to be persuasive because this limitation is taught by the combination of Saarem and Onozawa et al. As mentioned above, Saarem teaches that in order to measure the moisture level within the soil, the polished surface (43) is adapted for reflecting light emitted from the infrared transmitter (16) in a direction toward the infrared receiver (18). The optically polished surface (43) is adapted for being place directly into contact with soil (column 5, lines 55-66); and Onozawa et al teaches the moisture content of the water within the agent on the print medium (50) is measured. Thus, It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic device of Saarem for detecting the dryness of a print media of a inkjet printer (10) instead of soil as taught by Onozawa et al because it does not matter what media to be detected, the device would function in the same manner.
e. Regarding claims 2-3, applicant is noted that the limitations of claims 2-3 are obvious over the Saarem in view of Onozawa et al as mentioned above. For example, Onozawa et al teaches that the apparatus comprises an agent application device (i.e., inkjet head) to apply the agent (i.e., ink) to the print media (i.e., medium 50), and wherein the agent application device is to control application of the agent to the print media based on the signal (i.e., control speed of the transport) and also Onozawa et al teaches the use of a print media transport (i.e., rollers 20, 22 and platen 24) to transport the substrate (50); and a controller to control speed of the print media transport based 
In view of the foregoing, it is believed that the rejection of claims 1-20 under 35 USC 103 is proper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schneider et al (2020/0292979) discloses a printing apparatus comprising a system for controlling the primer application station in response to the indication; however, Schneider et al does not explicitly discloses an infrared prism and the refractive index of the prism is greater than the refractive index of the print agent.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  March 7, 2022